Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
McSHELL HATCHER,                                      )                        No. 08-04-00097-CR
)
                                    Appellant,                        )                                Appeal from
)
v.                                                                          )                    County Court at Law No. 1
)
THE STATE OF TEXAS,                                   )                     of El Paso County, Texas
)
                                    Appellee.                          )                         (TC# 20010C05916)

MEMORANDUM OPINION

            Pending before the Court is a motion to dismiss filed by the Appellant pursuant to
Tex.R.App.P. 42.2(a).  Appellant has personally signed the withdrawal of the notice of appeal and
has filed it filed prior to the appellate court’s decision.  Further, Appellant filed a duplicate copy of
the motion with this Court and that copy has been forwarded to the trial court clerk.  Because
Appellant has established compliance with the requirements of Rule 42.2(a), we dismiss the appeal. 

January 13, 2005                                                         
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)